Citation Nr: 1414925	
Decision Date: 04/04/14    Archive Date: 04/11/14

DOCKET NO.  10-47 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a psychiatric disability. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Lech, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1992 to January 1993.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

This case was previously before the Board in April 2013, at which time the issue currently on appeal was remanded for additional development.  The case has now been returned to the Board for further appellate action.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


REMAND

The Board regrets additional delay, but finds that additional development is necessary before this claim can be adjudicated.  

The Veteran asserts that he has a psychiatric disability as a result of active service.  The evidence of record indicates that the Veteran was discharged from active service due to a personality disorder, has sought treatment for psychiatric complaints since active service, and has been diagnosed with several psychiatric disabilities since active service.  The Veteran has also alleged a continuity of symptomatology of a psychiatric disability since active service.  

At a May 2013 VA examination, obtained on remand, to assess any currently present psychiatric disabilities, the examiner noted that the Veteran's alcohol dependence exacerbated his psychiatric symptoms and made it difficult to determine the severity of the symptoms of any diagnosed mood disorder.  The examiner also reported that the Veteran was admitted to a substance abuse treatment program in May 2013, and that there had not been enough documented sobriety between the admission to the program and the VA examination to determine if any mood disorders were better explained by a different mood disorder than the ones with which the Veteran has been diagnosed of substance-induced mood disorder and panic disorder with agoraphobia.  The examiner opined that the Veteran should be reevaluated after three to six months of sobriety, as alcohol abuse and withdrawal can exacerbate all symptoms, which made it difficult to differentiate which symptoms were attributable to each diagnosis.  

The RO did not schedule the Veteran for another examination in three to six months, issuing instead a supplemental statement of the case in June 2013.  

The Board finds that that examination report is incomplete.  According to the examiner, it was impossible to evaluate the Veteran at the time of the examination, as he was still experiencing alcohol abuse and withdrawal, and was supposed to have been reevaluated after three to six months of sobriety.  Once VA undertakes the effort to provide an examination, even if not statutorily obligated to do so, VA must provide an adequate one or notify the claimant when one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Therefore, the Veteran should be provided a new VA examination by an appropriate examiner to determine the nature and etiology of any current psychiatric disability.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran has stated that he was hospitalized in May and June 2013 in connection with his psychiatric disability, and that those records are maintained by the J.P.S. Health Network and the Tarrant County Mental Health/Mental Retardation Organization.  Those treatment records are not currently associated with the Veteran's claims file.  They should be requested and made part of the record.    

In addition, the Veteran has reported on several occasions that he was first diagnosed with and treated for a psychiatric disability while in active service in Frankfurt, Germany.  Any service treatment records associated with that claimed treatment are not currently associated with the Veteran's claims file.  They should be obtained and made part of the record.  

Accordingly, the case is REMANDED for the following action:

1. Obtain May to June 2013 mental health hospitalization records maintained by the J.P.S. Health Network and the Tarrant County Mental Health/Mental Retardation Organization.  Associate them with the claims file.

2. Obtain the mental health treatment or hospitalization records from any treatment or hospitalization the Veteran experienced while in active service in Frankfurt, Germany.  Associate them with the claims file.  

3. Then, schedule the Veteran for a VA psychiatric examination with a psychiatrist to determine the nature and etiology of any currently present psychiatric disability.  The examiner must review the claims file and must note that review in the report.  The examiner should identify all currently present psychiatric disabilities, and should state whether is it at least as likely as not (50 percent probability or greater) that any current psychiatric disability is related to active service.  In making that determination, the examiner should discuss whether the Veteran has a currently diagnosed psychiatric disability, and whether there is any evidence of a superimposed psychiatric disability.  A complete rationale for all opinions should be provided.
 
4.  Then, readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for a response.  Then, return the case to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

